NO.    83-125

                       I N T E SUPREPIE C U T O T E STATE O F M N A A
                            H            O R   F H             OTN

                                                      1383




STATE O M N A A
       F O T N ,

                                          P l a i n t i f f and Respondent,

         VS   .
H R E HINTZ and K N E H SCHAFER,
 AVY             E NT

                                          Defendants and. A p p e l l a n t s .




Appeal from:           D i s t r i c t C o u r t o f t h e Second J u d i c i a l D i s t r i c t ,
                       I n and f o r t h e Countv o f S i l v e r Bow
                       Honorable Mark S u l l i v a n , Judqe p r e s i d i n a .

Counsel o f Record:

         For A p p e l l a n t s :

                  Harvey H i n t z , Pro S e , Deer Lodoe, Montana
                  Kenneth S c h a f e r , P r o S e , Deer Lodse, Montana

         For Respondent :

                  EIon. Mike G r e e l y , A t t o r n e y G e n e r a l , Helena, Montana
                  Robert McCarthy, County A t t o r n e y , B u t t e , Montana




                                                    Submitted on b r i e f s - June 1 0 , i98j

                                                                       Decided-       August 4 ,      1953

Filed:        Abi;      4   1983
Mr. J u s t i c e J o h n Conway H a r r i s o n d e l i v e r e d               t h e O p i n i o n of       the
Court.


       T h i s i s an a p p e a l p r o se from a n o r d e r d i s m i s s i n g a p p e l l a n t s 1
p e t i t i o n for post-conviction               r e l i e f entered i n the District Court

o f t h e Second J u d i c i a l D i s t r i c t , County of S i l v e r Bow.
       On November           28,     1974,      Raymond J o s e p h M e r r i c k            was     shot     and
k i l l e d d u r i n g a r o b b e r y of t h e Community Gas S t a t i o n , l o c a t e d on
F r o n t and Main S t r e e t           in Butte,         Montana.             The a p p e l l a n t s were

a r r e s t e d on t h e same d a y and e a c h c h a r g e d w i t h one c o u n t of d e l i -

b e r a t e h o m i c i d e and o n e c o u n t of r o b b e r y t o which t h e y p l e d " n o t
guilty."          Bond was s e t i n t h e amount of $ 7 5 , 0 0 0 f o r e a c h d e f e n -
dant.       D e f e n d a n t s c o u l d n o t p o s t bond and b o t h were h e l d i n t h e
S i l v e r Bow County j a i l            for    a p e r i o d of         a p p r o x i m a t e l y one y e a r .

D u r i n g t h a t y e a r p s y c h i a t r i c and p s y c h o l o g i c a l       e v a l u a t i o n s were

made of t h e d e f e n d a n t s a t Warm S p r i n g s S t a t e H o s p i t a l .

       Arrested        with      the    d e f e n d a n t s was one Mary J e a n Munson who

p l e d n o t g u i l t y and was l a t e r t r e a t e d a s a s e p a r a t e d e f e n d a n t and
p l e a bargained with the S t a t e .
      On December 1 3 ,             t h e day s e t f o r          a plea,         Kenny S c h a f e r and

Mary J e a n Munson a p p e a r e d w i t h c o u n s e l M.               P. S u l l i v a n , and H i n t z

appeared without counsel.                     On December 1 7 , H i n t z a p p e a r e d , r e p r e -
s e n t e d by c o u n s e l S u l l i v a n , and made a p p l i c a t i o n f o r p s y c h i a t r i c

evaluation.            In l a t e January,            a c h a n g e of        c o u n s e l o c c u r r e d and
H i n t z o b t a i n e d , by a p p o i n t m e n t , M i c h a e l McKeon of Anaconda t o a c t
as    counsel.            Schafer        continued           to     be     represented              by   M.    P.
S u l l i v a n and J . J . P a r k e r .         On J a n u a r y 2 8 ,        p l e a s of      not g u i l t y
were e n t e r e d      to   the     information.             On March 2 9 ,            M.     P.    Sullivan
w i t h d r e w a s c o u n s e l f o r S c h a f e r and R .        M.     McCarthy was a p p o i n t e d
a s S c h a f e r l s counsel.         On t h e f o l l o w i n g d a y , J a m e s E.           P u r c e l l was
appointed co-counsel                 f o r S c h a f e r and t h e t r i a l d a t e was s e t f o r
April      15,     1975.         During       the     next        several       months       a      number     of

e x t e n s i o n s w e r e g r a n t e d and c o n t i n u a n c e s w e r e a l l o w e d f o r p u r p o s e

of   mental       examinations.              On J u n e 4 ,        1975,      t h e Honorable Arnold

O l s e n , having been d i s q u a l i f i e d , c a l l e d i n t h e Honorable James D .
Freebourn t o handle a l l f u r t h e r m a t t e r s .                       On S e p t e m b e r 2 9 , 1 9 7 5 ,

t r i a l was s e t         f o r Tuesday,           November 4 ,              1975,    and t h e r e a f t e r a

number of d e f e n s e m o t i o n s were f i l e d .                 On November 1 2 , 1 9 7 5 , t h e
two d e f e n d a n t s e n t e r e d p l e a s         of    guilty       to     t h e c h a r g e of        deli-

b e r a t e homicide.             The H o n o r a b l e J a m e s F r e e b o u r n i m m e d i a t e l y sen-
t e n c e d e a c h d e f e n d a n t t o 1 0 0 y e a r s i n t h e Montana S t a t e P r i s o n .
A t   t h e t i m e of        s e n t e n c i n g no p r e - s e n t e n c e     investigation reports
w e r e o r d e r e d n o r made.

       Seven      years          later,      on     September          20,      1982,      the     defendants
filed       a    pro        se     petition         for      post-conviction               relief        in     the
D i s t r i c t C o u r t of       S i l v e r Bow County,            a l l e g i n g t h a t " i n l i g h t of

t h e f a c t t h a t no p r e - s e n t e n c e          i n v e s t i g a t i o n r e p o r t was made and
no    reasons         were       articulated           for     the     lengthy         sentences,         it     is
p o s s i b l e t h a t t h e s e n t e n c i n g judge d i d n o t h a v e s u f f i c i e n t i n f o r -

m a t i o n upon which             t o base a sentence.                  . . ."          After the State
f i l e d i t s r e s p o n s e , t h e H o n o r a b l e M.       P. S u l l i v a n , D i s t r i c t J u d g e ,

denied          the     defendants             request          for      post-conviction               relief.

Thereafter            they f i l e d a p e t i t i o n for rehearing,                      which was a l s o
denied.         This pro s e appeal follows.
       The a p p e l l a n t s a l l e g e t h a t s e r i o u s e r r o r was committed i n t h e

District Court's                 failing        to properly            i n v e s t i g a t e t h e f a c t s and
circumstances            of       the    case prior           to      imposing         a sentence.              The
p e t i t i o n e r s a l l e g e t h a t t h e c o u r t r e c o r d s c o n t a i n no s t a t e m e n t s

f r o m e i t h e r of them i n which t h e D i s t r i c t C o u r t c o u l d have known
that      the     shooting           was     an    accident.             They         argue    that      if     the
D i s t r i c t C o u r t had t a k e n t h e time t o r e a d t h e f i l e s ,                  t h e y would
h a v e l e a r n e d t h a t one w i t n e s s t o t h e i n c i d e n t who had b e e n o r i g i -
n a l l y c h a r g e d a s a d e f e n d a n t , Mary Munson, had s i g n e d a s t a t e m e n t
i n which s h e t o l d t h e c o u n t y a t t o r n e y ' s o f f i c e t h a t t h e s h o o t i n g
was a c c i d e n t a l .        They a r g u e t h a t had t h e D i s t r i c t C o u r t i n q u i r e d

f r o m them when a c c e p t i n g t h e change of p l e a s a s t o w h a t a c t u a l l y

o c c u r r e d a t t h e time of             the robbery,            t h e t r u t h would have b e e n

known a n d , i n a d d i t i o n , t h e c o u r t c o u l d have o b t a i n e d t h a t i n f o r -

mation       in a       pre-sentence              report      had     it       been    furnished         to     the
court.          They a l l e g e t h a t d u r i n g t h e c o u r s e of         the robbery they

s h o t t h e a t t e n d a n t Ray M e r r i c k a c c i d e n t a l l y , when t h e d e c e a s e d ,
Merrick,        w h i l e s t a n d i n g on a n e l e v a t e d p l a t f o r m b e s i d e t h e c a s h

r e g i s t e r , s l i p p e d and f e l l a g a i n s t p e t i t i o n e r S c h a f e r ' s arm t h a t

was h o l d i n g t h e gun.          They a r g u e t h a t t h i s c a u s e d t h e weapon t o
accidentally              discharge,           striking           the     deceased         under       his
outstretched           arm       under      the     armpit         causing      immediate         death.

P e t i t i o n e r s argue t h e District Court did not                        follow the appli-

cable       statutes        at     the      time     of      their      sentencing.           Sections
95-2201,        2 2 0 2 , 2203, RCM, 1 9 4 7 .

      The c o n t r o l l i n g i s s u e i s w h e t h e r t h e D i s t r i c t C o u r t committed

error      by    not    calling        in    another         judge      to hear     the    case    after
having been i n v o l v e d i n t h e c a s e a s d e f e n s e c o u n s e l .            The s t a t u -

t e s of Montana r e q u i r e t h a t u n d e r c e r t a i n c i r c u m s t a n c e s t h e judge
m u s t be d i s q u a l i f i e d and p r o v i d e s f o r t h e s u b s t i t u t i o n of j u d g e s
under t h i s d i s q u a l i f i c a t i o n s t a t u t e .     S e c t i o n 3-1-802,    MCA,      pro-

v i d e s f o r t h e d i s q u a l i f i c a t i o n s of      judges-                                The
p r e s i d i n g judge    i n the post-conviction                   r e l i e f proceedings should
have d i s q u a l i f i e d himself          pursuant          t o t h e above p r o v i s i o n s    and

c a l l e d i n a n o t h e r judge.         I n view of          t h e f a c t t h a t i t was e r r o r
o n h i s p a r t n o t t o do s o , t h e o r d e r of t h e D i s t r i c t C o u r t d e n y i n g
post-conviction            relief        is v a c a t e d    and t h e c a u s e i s remanded           to
t h e District Court f o r a post-conviction                             hearing before another
District Judge.




We concur:


   pA4&&L$w4q
   Chief J u s t l c e